 

Exhibit 10.7

 

For U.S. Investors:

 

[THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
THE COMPANY, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, (C) IN COMPLIANCE WITH RULE 144 OR 144A
THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS, (D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, OR (E) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION,
IN EITHER CASE REASONABLY SATISFACTORY TO THE COMPANY. HEDGING TRANSACTIONS
INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.]

 

For Non-U.S. Investors:

 

[THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED IN REGULATION S) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY,
NONE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN REGISTERED
UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT, AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.]

 

5% SECURED CONVERTIBLE PROMISSORY NOTE

 

Content Checked, Inc.

 

DUE November 5, 2014

 

Original Issue Date: May 5, 2014 US$250,000

 

This Secured Convertible Promissory Note is one of a series of duly authorized
and issued secured convertible promissory notes of Content Checked, Inc., a
Wyoming corporation (the “Company”), designated its 5% Secured Convertible
Promissory Notes (the “Notes”), issued to Buyside Equity Partners, LLC (together
with its permitted successors and assigns, the “Holder”) in accordance with
exemptions from registration under the Securities Act of 1933, as amended (the
“Securities Act”), pursuant to that certain Securities Purchase Agreement, dated
as of May 5, 2014 (the “Purchase Agreement”), between the Company and the
Holder. Capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Purchase Agreement.

 

Article I.

 

Section 1.01 Principal and Interest. (a) For value received, the Company hereby
promises to pay to the order of the Holder, in lawful money of the United States
of America and in immediately available funds the principal sum of Two Hundred
Fifty Thousand Dollars ($250,000) on November 5, 2014 (the “Maturity Date”).

 

(b) The Company further promises to pay interest in cash on the unpaid principal
amount of this Note at a rate per annum equal to five percent (5%), commencing
to accrue on the date hereof and payable on the Maturity Date or earlier
prepayment or conversion as provided herein. Interest will be computed on the
basis of a 360-day year of twelve 30-day months for the actual number of days
elapsed.

 

 

 

 

(c) After the Maturity Date, the Company may prepay all or any portion of the
principal amount of this Note without the prior written consent of the Holder.

 

Section 1.02 Mandatory Conversion. (a) Upon the closing of the Merger and at
least the Minimum PIPE, on the Conversion Date, all of the outstanding principal
amount of, and accrued but unpaid interest on, this Note shall automatically,
without the necessity of any action by the Holder or the Company, convert into
the PIPE offering (such shares of Pubco Common Stock issued upon conversion of
the Notes, the “Conversion Shares”), at the Conversion Price.

 

(b) No fraction of shares or scrip representing fractions of shares will be
issued on conversion. Upon any conversion of the entire outstanding principal of
and interest on this Note, the number of shares or other securities issuable
shall be rounded to the nearest whole number.

 

(c) The date upon which the conversion shall be effective (the “Conversion
Date”) shall be deemed to be the date on which the Merger and at least the
Minimum PIPE closes. The number of Conversion Shares issuable upon conversion of
this Note shall be determined by the quotient obtained by dividing (x) the
outstanding principal amount of this Note and accrued but unpaid interest hereon
on the Conversion Date by (y) the Conversion Price then in effect. The
calculation by the Company of the number of Conversion Shares to be received by
the Holder upon conversion hereof, and of the applicable Conversion Price, shall
be conclusive absent manifest error.

 

Section 1.03 [Reserved].

 

Section 1.04 [Reserved].

 

Section 1.05 Absolute Obligation/Ranking. Except as expressly provided herein,
no provision of this Note shall alter or impair the obligation of the Company,
which is absolute and unconditional, to pay the principal of, and liquidated
damages (if any) on, this Note at the time, place, and rate, and in the coin or
currency, herein prescribed. This Note is a direct debt obligation of the
Company. This Note ranks pari passu with all other Notes now or hereinafter
issued pursuant to the Purchase Agreement.

 

Section 1.06 Paying Agent and Registrar. Initially, the Company will act as
paying agent and registrar. The Company may change any paying agent, registrar,
or Company-registrar by giving the Holder not less than ten (10) business days’
written notice of its election to do so, specifying the name, address, telephone
number and facsimile number of the paying agent or registrar. The Company may
act in any such capacity.

 

Section 1.07 Different Denominations. This Note is exchangeable for an equal
aggregate principal amount of Notes of different authorized denominations, as
requested by the Holder surrendering the same. No service charge will be made
for such registration of transfer or exchange.

 

Section 1.08 Investment Representations. This Note has been issued subject to
certain investment representations of the original Holder set forth in the
Purchase Agreement and may be transferred or exchanged only in compliance with
the Purchase Agreement and applicable federal and state securities laws and
regulations.

 

Section 1.09 Reliance on Note Register. Prior to due presentment to the Company
for transfer or conversion of this Note, the Company and any agent of the
Company may treat the person in whose name this Note is duly registered on the
Note Register as the owner hereof for the purpose of receiving payment as herein
provided and for all other purposes, whether or not this Note is overdue, and
neither the Company nor any such agent shall be affected by notice to the
contrary.

 

Section 1.10 Security; Other Rights. The obligations of the Company to the
Holder under this Note are secured pursuant to the Security Agreement. In
addition to the rights and remedies given it by this Note, the Purchase
Agreement, the Security Agreement, the Holder shall have all those rights and
remedies allowed by applicable laws. The rights and remedies of the Holder are
cumulative and recourse to one or more right or remedy shall not constitute a
waiver of the others.

 

2

 

 

Article II.

 

Section 2.01 Amendments and Waiver of Default. Except as otherwise provided
herein, the Note may not be amended without the written consent of the Holder.

 

Article III.

 

Section 3.01 Events of Default. Each of the following events shall constitute a
default under this Note (each an “Event of Default”):

 

(a) failure by the Company to pay any principal amount or interest due hereunder
within five (5) days of the date such payment is due;

 

(b) failure by the Pubco’s transfer agent to issue to the Holder the number of
shares of Pubco Common Stock (if any) issuable to the Holder as a result of the
conversion of this Note within ten (10) days after the Conversion Date;

 

(c) failure by the Company to issue any other Conversion Shares issuable to the
Holder as a result of the conversion of this Note within ten (10) days after the
Conversion Date;

 

(d) any event of default by the Company under the Security Agreement shall have
occurred and be continuing, or the Security Agreement shall fail to remain in
full force and effect prior to payment in full of all amounts payable under this
Note, or any action shall be taken to discontinue the Security Agreement or to
assert the invalidity thereof prior to payment in full of all amounts payable
under this Note;

 

(e) the Company shall: (1) make a general assignment for the benefit of its
creditors; (2) apply for or consent to the appointment of a receiver, trustee,
assignee, custodian, sequestrator, liquidator or similar official for itself or
any of its assets and properties; (3) commence a voluntary case for relief as a
debtor under the United States Bankruptcy Code; (4) file with or otherwise
submit to any governmental authority any petition, answer or other document
seeking: (A) reorganization, (B) an arrangement with creditors or (C) to take
advantage of any other present or future applicable law respecting bankruptcy,
reorganization, insolvency, readjustment of debts, relief of debtors,
dissolution or liquidation; (5) file or otherwise submit any answer or other
document admitting or failing to contest the material allegations of a petition
or other document filed or otherwise submitted against it in any proceeding
under any such applicable law, or (6) be adjudicated a bankrupt or insolvent by
a court of competent jurisdiction;

 

(f) any case, proceeding or other action shall be commenced against the Company
for the purpose of effecting, or an order, judgment or decree shall be entered
by any court of competent jurisdiction approving (in whole or in part) anything
specified in Section 3.01(e) hereof, or any receiver, trustee, assignee,
custodian, sequestrator, liquidator or other official shall be appointed with
respect to the Company, or shall be appointed to take or shall otherwise acquire
possession or control of all or a substantial part of the assets and properties
of the Company, and any of the foregoing shall continue unstayed and in effect
for any period of sixty (60) days;

 

(g) default shall occur with respect to any indebtedness for borrowed money of
the Company (including, without limitation, any other Note(s)) or under any
agreement under which such indebtedness may be issued by the Company and such
default shall continue for more than the period of grace, if any, therein
specified, if the aggregate amount of such indebtedness for which such default
shall have occurred exceeds $35,000;

 

(h) default shall occur with respect to any contractual obligation of the
Company under or pursuant to any contract, lease, or other agreement to which
the Company is a party and such default shall continue for more than the period
of grace, if any, therein specified, if the aggregate amount of the Company’s
contractual liability arising out of such default exceeds or is reasonably
estimated to exceed $35,000;

 

3

 

 

(i) final judgment for the payment of money in excess of $25,000 shall be
rendered against the Company and the same shall remain undischarged for a period
of twenty (20) days during which execution shall not be effectively stayed;

 

(j) any event of default of the Company that occurs (and is not cured within the
provided cure period, if any) under any agreement, note, mortgage, security
agreement or other instrument evidencing or securing indebtedness that ranks
senior in priority to, or pari passu with, the obligations under this Note and
the Purchase Agreement;

 

(k) any material breach by the Company of any of its representations or
warranties under the Purchase Agreement; or

 

(l) any default, whether in whole or in part, shall occur in the due observance
or performance of any obligations or other covenants, terms or provisions to be
performed under this Note or the Purchase Agreement which is not cured by the
Company within five (5) days after receipt of written notice thereof.

 

Section 3.02 If any Event of Default specified in clauses 3.01(e) or (f) occurs,
then the full principal amount of this Note, together with any other amounts
owing in respect thereof, to the date of the Event of Default, shall become
immediately due and payable without any action on the part of the Holder, and if
any other Event of Default occurs, the full principal amount of this Note,
together with any other amounts owing in respect thereof, to the date of
acceleration shall become, at the Holder’s election, immediately due and payable
in cash. Commencing five (5) days after the occurrence of any Event of Default
that results in the eventual acceleration of this Note, interest on this Note
shall begin to accrue at the rate of interest specified in Section 1.01(b) PLUS
ten percent (10%) per annum, or such lower maximum amount of interest permitted
to be charged under applicable law. All Notes for which the full amount
hereunder shall have been paid in accordance herewith shall promptly be
surrendered to or as directed by the Company. The Holder need not provide, and
the Company hereby waives, any presentment, demand, protest or other notice of
any kind, and the Holder may immediately and without expiration of any grace
period enforce any and all of its rights and remedies hereunder and all other
remedies available to it under applicable law. Such declaration may be rescinded
and annulled by the Holder at any time prior to payment hereunder and the Holder
shall have all rights as a Note holder until such time, if any, as the full
payment under this Section shall have been received by it. No such rescission or
annulment shall affect any subsequent Event of Default or impair any right
consequent thereon.

 

Article IV.

 

Section 4.01 Negative Covenants. So long as this Note shall remain in effect and
until any outstanding principal and interest and all fees and all other expenses
or amounts payable under this Note and the Purchase Agreement have been paid in
full, unless all Holders shall otherwise consent in writing, the Company shall
not:

 

(a) Senior or Pari Passu Indebtedness. Incur, create, assume, guaranty or permit
to exist any indebtedness that ranks senior in priority to, or pari passu with,
the obligations under this Note, except for (i) indebtedness existing on the
date hereof and set forth in Schedule A attached hereto and only to the extent
that such indebtedness ranks senior in priority to or pari passu with the
obligations under this Note and the Purchase Agreement on the Original Issue
Date, (ii) indebtedness secured by a lien described in Section 4.01(b)(ix) below
in an aggregate amount outstanding not to exceed $25,000; and (iii) indebtedness
created as a result of a subsequent financing if the gross proceeds to the
Company of such financing are equal to or greater than the aggregate principal
amount of the Notes and the Notes are repaid in full upon the closing of such
financing.

 

(b) Liens. Create, incur, assume or permit to exist any lien on any property or
assets (including stock or other securities of the Company) now owned or
hereafter acquired by it or on any income or revenues or rights in respect of
any thereof, except:

 

(i) liens on property or assets of the Company existing on the date hereof and
set forth in Schedule B attached hereto, provided that such liens shall secure
only those obligations which they secure on the date hereof;

 

4

 

 

(ii) any lien created under this Note or the Purchase Agreement;

 

(iii) any lien existing on any property or asset prior to the acquisition
thereof by the Company, provided that

 

1) such lien is not created in contemplation of or in connection with such
acquisition and

 

2) such lien does not apply to any other property or assets of the Company;

 

(iv) liens for taxes, assessments and governmental charges;

 

(v) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s or other like liens arising in the ordinary course of business and
securing obligations that are not due and payable;

 

(vi) pledges and deposits made in the ordinary course of business in compliance,
with workmen’s compensation, unemployment insurance and other social security
laws or regulations;

 

(vii) deposits to secure the performance of bids, trade contracts (other than
for indebtedness), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(viii) zoning restrictions, easements, licenses, covenants, conditions,
rights-of-way, restrictions on use of real property and other similar
encumbrances incurred in the ordinary course of business and minor
irregularities of title that, in the aggregate, are not substantial in amount
and do not materially detract from the value of the property subject thereto or
interfere with the ordinary conduct of the business of the Company;

 

(ix) purchase money security interests in real property, improvements thereto or
equipment hereafter acquired (or, in the case of improvements, constructed) by
the Company, provided that

 

1) such security interests secure indebtedness permitted by this Note,

 

2) such security interests are incurred, and the indebtedness secured thereby is
created, within 90 days after such acquisition (or construction),

 

3) the indebtedness secured thereby does not exceed 85% of the lesser of the
cost or the fair market value of such real property, improvements or equipment
at the time of such acquisition (or construction) and

 

4) such security interests do not apply to any other property or assets of the
Company;

 

(x) liens arising out of judgments or awards (other than any judgment that
constitutes an Event of Default hereunder) in respect of which the Company shall
in good faith be prosecuting an appeal or proceedings for review and in respect
of which it shall have secured a subsisting stay of execution pending such
appeal or proceedings for review, provided the Company shall have set aside on
its books adequate reserves with respect to such judgment or award; and

 

(xi) deposits, liens or pledges to secure payments of workmen’s compensation and
other payments, public liability, unemployment and other insurance, old-age
pensions or other social security obligations, or the performance of bids,
tenders, leases, contracts (other than contracts for the payment of money),
public or statutory obligations, surety, stay or appeal bonds, or other similar
obligations arising in the ordinary course of business.

 

(c) Dividends and Distributions. In the case of the Company, declare or pay,
directly or indirectly, any dividend or make any other distribution (by
reduction of capital or otherwise), whether in cash, property, securities or a
combination thereof, with respect to any shares of its capital stock or directly
or indirectly redeem, purchase, retire or otherwise acquire for value any shares
of any class of its capital stock or set aside any amount for any such purpose;
provided, however, that the Company may effect the Stock Split.

 

5

 

 

(d) Limitation on Certain Payments and Prepayments.

 

(i) Pay in cash any amount in respect of any indebtedness or preferred stock
that may at the obligor’s option be paid in kind or in other securities; or

 

(ii) Optionally prepay, repurchase or redeem or otherwise defease or segregate
funds with respect to any indebtedness of the Company, other than for senior
indebtedness existing on the date hereof and set forth in Schedule A attached
hereto, indebtedness under this Note or the Purchase Agreement.

 

Article V.

 

Section 5.01 Notice. Notices regarding this Note shall be sent to the parties at
the following addresses, unless a party notifies the other parties, in writing,
of a change of address:

 

  If to the Company: At the address set forth in the Purchase Agreement        
If to the Holder: At the address set forth in the Purchase Agreement

 

Section 5.02 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflicts of law thereof. Each party agrees
that all legal proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by any of the Transaction Documents
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced in the state and
federal courts sitting in the City of New York, Borough of Manhattan (the “New
York Courts”). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, or such New York Courts are improper or
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Note and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this Note or
the transactions contemplated hereby. If either party shall commence an action
or proceeding to enforce any provisions of this Note, then the prevailing party
in such action or proceeding shall be reimbursed by the other party for its
attorney’s fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.

 

Section 5.03 Severability. The invalidity of any of the provisions of this Note
shall not invalidate or otherwise affect any of the other provisions of this
Note, which shall remain in full force and effect.

 

Section 5.04 Entire Agreement and Amendments. This Note, together with the
Purchase Agreement and the Transaction Documents, represents the entire
agreement between the parties hereto with respect to the subject matter hereof
and there are no representations, warranties or commitments, except as set forth
herein. This Note may be amended only by an instrument in writing executed by
the parties hereto.

 

Section 5.05 Transfer. So long as no Event of Default has occurred and
continuing, this Note shall not be transferred or assigned by the Holder without
the prior written consent of the Company, which consent shall not be
unreasonably withheld, conditioned or delayed.

 

[Remainder of Page Intentionally Left Blank]

 

6

 

 

IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Company as
executed this Note as of the date first written above.

 

 

CONTENT CHECKED, INC.



        By: /s/ Kristian Finstad   Name: Kristian Finstad   Title: CEO

 

 

 

 

SCHEDULE A

 

SENIOR AND PARI PASSU INDEBTEDNESS

 

1. Indebtedness to Kristian Finstad: $305,000; and     2. Indebtedness to
Norwegian Company CheckContent $246,000.

 

 

 

 

SCHEDULE B

 

LIENS

 

None

 

 

 

 

